DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 21-41 are pending in this application, among those claims 1, 26 and 35 are independent.
Applicant’s amendment filed on October 07, 2021 have been received and entered.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,947,150; over claims 1-21 of U.S. Patent No. 11,107,645; over claims 1-20 of U.S. Patent No. 9,356,603; over claims 1-21 of U.S. Patent No. 10,026,579; over claims 1-22 of U.S. Patent No. 10,903,173; and over claims 1-20 of U.S. Patent No. 10,224,297.  Although the claims they are directed to a method for manufacturing a transient electronic device and the device thereof including a trigger mechanism configured to generate an initial fracture in the stress engineered substrate that causes fracturing of the stress engineered substrate.

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, pages 7-8, filed 10/07/2021, with respect to the 35 U.S.C. 102 rejection have been fully considered and are persuasive.  The rejection of claims 1, 4, 6, 25, 35, 37, 40, 41 under 35 U.S.C. 102(a)(2) has been withdrawn. 
Applicant's arguments on pages 9-11 with respect to Non-Statutory Double Patenting Rejection are not persuasive. Since “the application under examination is the later-filed application, only a one-way determination of distinctness is need in resolving the issue of double patenting, i.e. whether the invention claimed in the application would have been anticipated by, or an obvious variation of the invention claimed in the patent …”, see MPEP 804(II)(B)(2)(b), first paragraph.  
“A two-way test is to be applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delays …(applicant’s voluntary decision to obtain early issuance of claims directed to a species and to pursue prosecution of … genus claims in a continuation is a considered election to postpone by the applicant and not administrative delay).  Unless the record clearly shows administrative delay caused solely by the Office and that applicant cold not have avoided filing separate applications, the examiner may use the one-way distinctness 

                                                Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,154,138 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 5:30 AM to 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991
Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991